Exhibit 10.5

 

AGREEMENT

 

Between

 

BREMEN BEARINGS OF RBC USA, INC.

PLYMOUTH, INDIANA PLANT

And

 

INTERNATIONAL UNION, UNITED

 

AUTOMOBILE, AEROSPACE AND

 

AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,

 

THE
U. A.W.

 

And Its
Local 1368

 

 

Effective August 10, 2002

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

Between

 

BREMEN BEARINGS OF RBC USA, INC.
BREMEN, INDIANA PLANT

 

And

 

INTERNATIONAL UNION, UNITED

 

AUTOMOBILE, AEROSPACE AND

 

AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,

 

THE
U. A.W.

 

And Its
Local 1368

 

 

Effective August 10, 2002

 

--------------------------------------------------------------------------------


 

INDEX

 

Article

 

I

Agreement

 

 

II

Union Recognition

 

 

III

Agency Shop and Check-Off

 

 

IV

Cooperative Union Management

 

 

V

Rights and Functions of Management

 

 

VI

Strikes and Lockouts

 

 

VII

Production Standards and Incentive Pay

 

 

VIII

Job Evaluation Plan

 

 

IX

Hours of Work and Overtime Pay

 

 

X

Vacations and Vacation Pay

 

 

XI

Holidays

 

 

XII

Seniority

 

 

XIII

Settlement of Differences

 

 

XIV

Wages and Rates of Pay

 

 

XV

Insurance Benefits and Pensions

 

 

XVI

Jury Duty, Bereavement and Military Reserve Pay

 

 

XVII

Safety and Health

 

 

XVIII

Plant Rules

 

 

XIX

Leave of Absence

 

 

XX

Amendments and Modifications

 

 

XXI

Termination and Notice

 

 

 

Appendix “A” Rates of Pay Tier I Employees

 

 

 

Appendix “B” Rates of Pay Tier II Employees

 

 

 

Appendix “C” Labor Units & Grade

 

 

 

Appendix “D” Statement of Cooperation – Alcohol and Drug Abuse

 

2

--------------------------------------------------------------------------------


 

Article I
AGREEMENT

 

Section 1.

 

This agreement, dated the 10th of August, 2002, is entered into between Bremen
Bearings, RBC, INC. of Plymouth, Indiana plant, (hereinafter called the
“Company”) and the INTERNATIONAL UNION, UNITED AUTOMOBILE, AEROSPACE AND
AGRICULTURAL IMPLEMENT WORKERS OF AMERICA (UAW) and its Local 1368 (hereinafter
called the “Union”), effective the 10th of August, 2002.

 

Section 2.

 

In consideration of this Agreement, the parties agree that it is the intent and
purpose of the parties hereto that this Agreement is the complete Agreement
covering rates of pay, hours of work and working conditions to be observed
between the parties, and to provide orderly relationships between the Company
and the Union, and to secure prompt disposition of difference between the
parties pertaining to the compliance with or application of this agreement.

 

Section 3.

 

In recognition of its responsibility as the exclusive agent of the employees,
the Union agrees that it will actively cooperate in discouraging absenteeism and
tardiness, and that it will actively support proper Company efforts to eliminate
waste, improve quality, prevent accidents, and strengthen good will between the
Company, the employees, the customers, the Union, and the public.  The Union
also confirms that it subscribes to the concept of a fair day’s work for a fair
day’s pay.

 

Section 4.

 

The rights provided in this Agreement shall apply only to employees who have
completed their 90-day probationary period, provided, however, that the
probationary period may be extended an additional 30 days by mutual agreement of
the Company and the Union.  Employees who have not completed their probationary
period shall have no rights under Article XIII, Sec. 1, Step 3 of this
Agreement.

 

3

--------------------------------------------------------------------------------


 

Article II

 

Union Recognition

 

Section 1.

 

The Company recognizes the Union as the sole collective bargaining agency with
respect to rates of pay, hours of work, and conditions of employment for
employees engaged on jobs in Bremen Bearings, at its Plymouth, Indiana plant.

 

Section 2.

 

The term “employee” as used in this Agreement, shall apply to all production and
maintenance workers engaged on jobs at the Plymouth, Indiana plant who are on an
hourly or incentive basis, but excludes watchmen, salaried employees and
supervisory employees with authority to hire, promote, discharge, discipline or
otherwise effect changes in the status of employees or effectively to recommend
such action.

 

4

--------------------------------------------------------------------------------


 

Article III

 

Agency Shop and Check-off

 

Section 1.

 

Each employee who on the effective date of this Agreement is a member of the
Union in good standing and each employee who becomes a member after that date
shall, as a condition of employment, maintain his membership in the Union.

 

Each employee hired on or after August 12, 1972, shall as a condition of
employment, beginning on the 30th day following the beginning of such employment
acquire and maintain membership in the union.

 

Section 2.

 

The Company, for those employees who have heretofore, or hereafter by written
authorization so directed, shall deduct from the first pay of each month the
proper Union dues for the previous month, an initiation fee for new members, the
assessments and promptly remit same to the International Secretary-Treasurer of
the Union.  Changes in dues and assessments will be made only as authorized in
writing by the International Secretary-Treasurer of the Union to the Company

 

Section 3.

 

If an employee is on vacation the week that Union dues are withheld, the Company
agrees to provide the Union with the names along with the hourly rate that they
were paid.

 

5

--------------------------------------------------------------------------------


 

Article IV

 

Cooperative Union Management

 

Section 1.

 

The Company and the Union agree that they will not discriminate in the hiring of
employees, or in their training, upgrading, downgrading, promotion, transfer,
layoff, discipline, discharge or otherwise because of race, creed, color or
national origin, age, union affiliations, sex, marital status or
non-disqualifying disability.

 

Section 2.

 

The Company and the Union recognize the advisability of making every effort to
constantly improve relationships between the Company, the Union and all
employees.  To this end, a committee composed of two members of the Union and
two members of management shall meet for one hour at least once a month on
Company time to discuss problems and/or grievances which may cause a disruption
in relationships or to suggest means of improving relationships.  The General
Manager and the International Representative may attend these meetings.  The
purpose of these meetings is to prevent, where possible, the use of the
Arbitration Clause of this Agreement, as such is both costly to the parties and
further, bilateral good faith collective bargaining is ineffective when a third
party is called for the purposes of determining the intent of the Agreement.

 

Section 3.

 

a)                            It is the duty of every employee to apply himself
diligently to his work during all of his working hours and to this end the Union
will support the Company’s efforts to curb absenteeism and the practices which
curtail production; to eliminate waste and inefficiency; to improve the quality
of workmanship; to prevent accidents, and to promote good will between the
Company and the employees.

 

b)                           The Union will cooperate wholeheartedly with the
Company in a concerted drive for better quality and quantity of production.  It
should be the responsibility of each employee to see that the work performed is
up to required standards and that no defective work is concealed.

 

6

--------------------------------------------------------------------------------


 

Article V

 

Rights and Functions of Management

 

Section 1.

 

The control of all matters relative to the management and operation of the plant
and the operation of the Company’s business are vested exclusively in the
Company and shall constitute a management right, except as these matters may be
expressly limited by the terms of this Agreement.  The Company and the Union in
the exercise of their rights shall observe the provisions of this Agreement.

 

Section 2.

 

The violation by either party of any provision of this Agreement shall not
render the Agreement inoperative, and the sole and exclusive method of remedying
any dispute which may arise hereunder shall be Article XIII, Settlement of
Differences.

 

Section 3.

 

While it is understood that the Company may experiment with equipment, it is not
the intent of the Company to replace any bargaining unit employee with a
salaried employee through the exercise of this right.  Salaried employees may
perform such work under their jurisdiction as instructing, experimenting, or
relieving impediments in production, but no bargaining unit employee shall lose
a work opportunity as a result.

 

Section 4.

 

When work which the bargaining unit normally performs is to be subcontracted, it
will be done on the basis of time or money or special equipment or expertise.

 

When work is contracted out, the Company will inform the Union and explain the
necessity prior to the subcontracting.

 

7

--------------------------------------------------------------------------------


 

Section 5.

 

The Company may utilize temporary employees to do the work of those on leaves of
absences, vacations, and other absences, and for unpredicted customer demands,
to keep the operations running smoothly, but the Company can only use temporary
employees when there are no regular employees available who will fill the need
in the department on the shift.  A temporary employee shall not work in excess
of 90 days per year per employee, unless the temporary employee is filling in
for a regular employee on medical leave, in which case the temporary employee
may work for the duration of the medical leave.  The temporary employee will be
paid at the second tier rate and will not be eligible for benefits.  Temporary
employees will be utilized only in positions of labor grades 1, 2, 3, 4, 5.

8

--------------------------------------------------------------------------------


 

Article VI

 

Strikes and Lockouts

 

Section 1.

 

During the existence of this Agreement, the Union agrees that neither it nor any
employee shall engage in any strikes, sympathy strikes, work stoppages, or
slowing down of work, or any other interference with the normal production of
the plant, or shipments from the plant products produced therein, or shipments
of necessary materials to the plant.  Any violation of this Section by any
employee shall be cause for dismissal or suspension.

 

In the event there is an interruption of production because of a concerted
action, the Union, through the International Representative and Local president,
shall immediately direct cessation of such interruption.

 

Section 2.

 

The Company, for itself, its supervisors and authorized representatives, agrees
that during the term of this Agreement there shall be no lockouts in the
Company’s plant.

 

9

--------------------------------------------------------------------------------


 

Article VII

 

Production Standards and Incentive Pay

 

Section 1.

 

It is understood that the Company may make, at any time; motion, time or methods
studies required for the efficient operation of its business, and may establish
standards and levels of performance, and may audit its standards when it deems
this to be necessary in the interest of its business.  During the start-up and
development period for equipment the employee operating machine will be paid
his/her average earned rate based on earnings during the prior week for a period
not to exceed eight weeks.  Thereafter, the employee will be paid average hourly
earnings up to 120% of his/her base wage until the equipment is rated.  The
Company has a right to assign any employee to operate a machine during the first
eight weeks of the start-up and development period for the equipment. 
Thereafter, departmental seniority will be used to determine the operator of
this equipment until the equipment is rated.  The Company will make reasonable
efforts to establish a rate for new equipment within 120 days after the
equipment has been released for consistent production.

 

Section 2.

 

Once a production standard has been established, the equity of such a standard
may be challenged under the procedure set forth in Article XIII, Settlement of
Differences.  Should the Union dispute the equity or fairness of a production
standard, the Company will review with a proper Union steward, upon his request,
the data relating to the production standard.

 

Section 3.

 

A production standard may be changed whenever a substantial and continuing
change in material, method, specifications, or equipment, or an accumulation of
such changes, or an obvious clerical or mechanical error has occurred, that has
a substantial effect on the productivity of the job.

 

10

--------------------------------------------------------------------------------


 

Section 4.

 

It is recognized that the Company has the right to institute incentive
standards, with the understanding that such incentive standards shall be set in
such a manner so that qualified operators working at a normal pace can produce
work at 100% of standard.  Incentive jobs include:

 

Assembly

 

Incentive pay for second tier employees hired after 8/10/02 is capped at 140% of
standard plus ½% for each 1% above 140% of standard.

 

The Company guarantees that the incentive standard for the assembly job shall be
paid off of the base rate for the assembly department.

 

Section 5.

 

When an employee performs any work that does not meet the required
specifications, he shall not receive any pay or credit for the work except for
his guaranteed base rate on a weekly basis.  However, when the cause for rework
is beyond the operator’s control, this provision will not apply.

 

Section 6.

 

The Company and the Union will discuss and implement a performance incentive
program that is acceptable to both parties.

 

11

--------------------------------------------------------------------------------


 

Article VIII

 

Job Evaluation Plan

 

Section 1.

 

Jobs shall be classified in their appropriate work grades by the Company, using
the National Metal Trades Association’s Job Evaluation Plan.  Job descriptions,
labor grades, and rates of pay have been prepared and are in effect for all
present jobs.  When conditions warrant such action, the Company will establish
new job classifications, change or add to and remove jobs or job descriptions. 
When new jobs are established, or changes or additions made to existing jobs,
new job descriptions will be drawn and evaluated by the Company in accordance
with the NMTA Job Evaluation Plan.  Union must be furnished a current copy of
the NMTA Job Evaluation Plan being used by the Company.  Where an incentive and
non-incentive job are combined, the remaining job will be an incentive job if
the preponderance (over 50%) of the job functions are functions of the incentive
job.  Otherwise, the job will be deemed a non-incentive job.

 

Section 2.

 

All job rates of pay in effect at the time of this Agreement are effective and
properly evaluated and shall not be the subject to process under the grievance
procedure section of this contract.  Any new or changed job or job rate may be
subject to processing under Article XIII, Settlement of Differences.  Such
processing shall be confined to the result of the application of the NMTA Job
Evaluation Plan.  The Plan itself shall not be subject to processing under
Article XIII, Settlement of Differences, nor shall it be, in any manner or
detail, subject to arbitration under this agreement.

 

Section 3.

 

The following method will be used in determining the work grade to be assigned
to a job:  The job will be analyzed and reviewed by the Company’s Job Analyst
who will write up the description of the general details considered necessary to
describe the principal functions of the job identified, which description shall
not be construed as a detailed description of all of the work requirements that
may be inherent in any given job.  A copy of all job descriptions shall be made
available to the Union for their inspection and review.

 

12

--------------------------------------------------------------------------------


 

Article IX

 

Hours of Work and Overtime Pay

 

Section 1.

 

This Article is intended only to provide a basis for calculating overtime.  It
shall not be construed by the Union or any of its members as limiting or
guaranteeing the number of hours to be worked by an individual employee or group
of employees per day or per week.

 

Section 2.                       Work Week

 

A normal work week shall consist of five consecutive eight hour days from Monday
through Friday except where off standard work weeks are established, in which
event the work week shall consist of five consecutive days followed by two days
of rest.

 

Section 3.

 

A day shall be defined as a consecutive 24-hour period beginning with the
starting time of an employee’s shift.  Eight continuous hours of work,
interrupted by regularly scheduled lunch periods shall constitute a day’s work.

 

Section 4.

 

Employees on temporary transfer to another department will work the hours as
scheduled in that department during the transfer.  If they receive less than 16
hours notice of a temporary transfer, they shall have the option of working
either the hours scheduled in their own department or those scheduled in the
department to which the temporary move was made.

 

13

--------------------------------------------------------------------------------


 

Section 5.

 

Except where an off-standard workweek is established, the standard three and
four shift schedules listed below shall be the hours of work, unless by
agreement between the Union and the Company they are altered.

 

Company Shifts:

 

7:00 a.m. to 3:00 p.m.

 

 

3:00 p.m. to 11:00 p.m.

 

 

11:00 p.m. to 7:00 a.m.

 

Four Shift operation:

 

WORKDAY

 

A

 

B

 

C

 

D

Sunday

 

Off

 

Off

 

Sat. 11:00 p.m.

 

3-11

 

 

 

 

 

 

Sun. 7:00 a.m.

 

 

 

 

 

 

 

 

 

 

 

Monday

 

7-3

 

Off

 

Sun. 11:00 p.m.

 

3-11

 

 

 

 

 

 

Mon. 7:00 a.m.

 

 

 

 

 

 

 

 

 

 

 

Tuesday

 

7-3

 

3-11

 

Mon. 11:00 p.m.

 

Off

 

 

 

 

 

 

Tues. 7:00 a.m.

 

 

 

 

 

 

 

 

 

 

 

Wednesday

 

7-3

 

3-11

 

Tues. 11:00 p.m.

 

Off

 

 

 

 

 

 

Wed. 7:00 a.m.

 

 

 

 

 

 

 

 

 

 

 

Thursday

 

7-3

 

3-11

 

Off

 

Wed. 11:00 p.m.

 

 

 

 

 

 

 

 

Thurs. 7:00 a.m.

 

 

 

 

 

 

 

 

 

Friday

 

7-3

 

3-11

 

Off

 

Thurs. 11:00 p.m.

 

 

 

 

 

 

 

 

Fri. 7:00 a.m.

 

 

 

 

 

 

 

 

 

Saturday

 

Off

 

3-11

 

Fri. 11:00 p.m.

 

7-3

 

 

 

 

 

 

Sat. 7:00 a.m.

 

 

 

When a department is placed on a 4-shift operation, all employees in the
affected department will be assigned to that schedule only.  The holiday
schedule for the 4-shift operation shall be determined by the Company and union
and posted by the beginning (January) of each year.

 

It is understood that the Company will not resort to a four-shift basis because
of lack of available equipment due to disrepair.  Employees working on the B
shift shall be paid at time and 1/8 for hours worked on Saturday.  Employees
working on the C and D shift shall be paid at time and 1/8 for hours worked on
Saturday and time and ¼ for hours worked on Sunday.

 

14

--------------------------------------------------------------------------------


 

Employees on the B shift will be paid the second shift premium and employees on
the C and D shifts will be paid the third shift premium.  In order to ensure
cross training and ensure new equipment/processes, the Company has the right to
schedule employees to work shifts other than their regularly scheduled shift for
a period not to exceed 4 weeks for training purposes.

 

Section 6.                       Division of Overtime and Overtime Pay.

 

All overtime shall be distributed as equally as practicable within the
department, classification and shift.  Overtime scheduling shall be compulsory
for 50 hours and where scheduled absences and vacations must be covered.  In the
case of scheduled vacations and scheduled absences, employees will be polled by
seniority to fill in.  If there are no volunteers, the least senior employees in
the classification may be assigned.  On a daily basis, notification for
scheduled overtime will be at least two (2) hours prior to the end of the
shift.  Notification for sixth and seventh day overtime will be posted as
follows:

 

1st shift

 

3 p.m.

 

Wednesday

 

 

 

 

 

2nd shift

 

11 p.m.

 

Wednesday

 

 

 

 

 

3rd shift

 

11 p.m.

 

Wednesday

 

A.                                   Except as provided in B, below, time and
one-half shall be paid for all hours or parts of hours worked:

(1)                                  In excess of eight (8) hours in any one
workday.

(2)                                  In excess of forty (40) hours in any one
workweek.

(3)                                  On Saturday, except for off standard work
weeks.

(4)                                  On the sixth day of their scheduled
workweek for employees on off standard work weeks.

 

B.                                     Double time shall be paid for all hours
or parts of hours worked:

(1)                                  On Sundays, except for off standard work
weeks.

(2)                                  On the seventh day of their scheduled work
week for employees on off-standard work weeks.

 

C.                                     Overtime rates and premium rates shall
not be paid to employees on more than one overtime or premium basis whether
hourly, daily, or weekly.

 

D.                                    Company liability with respect to
mis-scheduling of overtime shall be limited to a make-up turn.  In the event
that an employee is bypassed for a make-up turn the Company will be liable for
payment.  An employee who is not notified for an overtime turn within
contractual limits shall not be charged with a turn.  An employee scheduled to
work on his/her 6th or 7th day shall have a 24-hour notice of cancellation of
such work except in emergencies.  If notice is not given, the employee scheduled
will receive 4 hours pay at the appropriate rate.

 

15

--------------------------------------------------------------------------------


 

E.                                      If a holiday falls on Friday or Monday
and overtime is scheduled on the succeeding or preceding Saturday, it will be on
a voluntary basis.

 

F.                                      Where a work opportunity is lost, the
Company shall be liable for four hours at a time and one half for work performed
by salaried non-bargaining unit employees normally performed by bargaining unit
employees.

 

Section 7.                       Call in Pay

 

Employees called into work within a twenty-four (24) hour period from the
starting time of their shift shall be guaranteed a minimum of four (4) hours at
their regularly assigned rate.  This is provided that they report in within a
reasonable amount of time from the call out.

 

Section 8.                       Report in Pay.

 

Employees who report for work as scheduled or who report for work upon
notification to report shall, regardless of whether or not work is available for
them be guaranteed a report in pay of no less than four (4) hours at their
regularly assigned personal rate.

 

Employees will not be paid under this section if:

(1)                                  They are unfit to work;

(2)                                  Work is unavailable as a result of causes
beyond the control of management;

(3)                                  They are notified not to report for work
within 24 hours notice;

(4)                                  They refuse to perform work available
within their department unless such work is not available or they refuse to
perform other work for which they are qualified.

 

16

--------------------------------------------------------------------------------


 

Article X

 

Vacations and Vacation Pay

 

Section 1.

 

The vacation year shall begin on January 1 and end on December 31.  The period
for taking vacation time off shall begin with the first full week in January and
end with the last full week in December, with the understanding that this period
shall not detract from the Company’s right to establish a vacation shutdown
period.  Plant shutdown shall be posted by the end of the last full month of the
year.  The vacation shutdown shall not be more than two weeks per year.

 

Section 2.

 

Each employee who is actively on the payroll on December 31, or the Sunday
closest to December 31, shall be entitled to his full vacation benefits
notwithstanding the fact that his services may have been terminated for any
reason in the ensuing year prior to the receipt of vacation pay.

 

Section 3.

 

Employees who were not on the active payroll on December 31 or the Sunday
closest to December 31, but who become active thereafter as a result of recall
or return from a leave of absence will receive vacation pay on a prorated basis
computed at one-twelfth (1/12th) of his benefit for each full month of service
in the current vacation year.  Employees recalled on or before the 15th of any
month shall be given credit for the full month.

 

Employees whose benefits are computed under this Section 3 shall forfeit such
benefits if:

(a)                                                     They are discharged; or

(b)                                                    They resign without
giving five (5) days written notice to the Company.

 

17

--------------------------------------------------------------------------------


 

Section 4.

 

Effective July 17, 1999, vacation benefits for eligible first tier (hired on or
before August 10, 2002) full time employees shall be as follows:

 

Accredited Service Prior to
December 31 of Vacation Year

 

Vacation Time

 

Vacation
Pay Hours

 

1 year to 2 years

 

1 week and 1 day

 

68

 

2 years to 10 years

 

2 weeks and 1 day

 

108

 

10 years to 15 years

 

3 weeks and 1 day

 

148

 

15 years to 20 years

 

3 weeks and 4 days

 

172

 

20 years and over

 

4 weeks and 1 day

 

188

 

 

A first tier (hired on or before 8/10/02) employee will receive vacation pay at
his/her average hourly earnings over either the first or second of the two
preceding six month periods (January 1 thru June 30 or July 1 thru December 31),
beginning January 1, 2000.

 

A second tier (hired on or after August 10, 2002) will receive vacation time and
pay at his/her straight time base hourly rate as follows:

 

Accredited Service Prior to
December 31 of Vacation Year

 

Vacation Time

 

Vacation
Pay Hours

 

1 year to 3 years

 

1 week

 

40

 

3 years to 10 years

 

2 weeks

 

80

 

10 years and over

 

3 weeks

 

120

 

 

Section 5.

 

Vacations are planned absences. With the exception of prior approval by Human
Resources, at least one-half of employees’ vacation must be taken in one-week
increments and requested in writing for the calendar year by January 31st. 
Vacation requests after January 31st must be applied for two weeks in advance in
writing.  A maximum of four single days may be taken for absences provided that
one-hour prior notification to the beginning of their shift has been given.  All
vacation will be approved or denied by Human Resources based on the following
criteria:

(a)                                  No more than 20% of a department will be
allowed to take vacation unless specifically identified as a department or plant
shutdown;

(b)                                 Peak performance times or customer demands;

(c)                                  Seniority within the department;

(d)                                 Article XIX Leave of Absence.

 

18

--------------------------------------------------------------------------------


 

Article XI

 

HOLIDAYS

 

Section 1.

 

The following days are those to which the provisions of this Article apply:

 

Day Before New Year’s Day

 

New Year’s Day

Good Friday

 

Memorial Day

Independence Day

 

Labor Day

Thanksgiving Day

 

Day after Thanksgiving

Day before Christmas

 

Christmas

 

All employees with ninety (90) days continuous full time employment shall be
eligible to receive holiday pay provided they are on a working status at the
time of the holiday, and work the scheduled hours on the working days before and
after the holiday or the day in which the holiday is celebrated.  Employees on
leave of absence, layoff or otherwise unavailable or ineligible to work the day
before or after the holiday are not eligible for holiday pay.  No more than 8
hours will be scheduled on those days and the Company will be liable for the
hours scheduled if it does not provide the work.

 

Section 2.                       Holiday Pay

 

A.                                   Any work performed on a holiday shall be on
a voluntary basis and the employees shall be paid double time for all hours
worked on a holiday in addition to the regular holiday pay.

 

B.                                     If a holiday falls during a paid
vacation, the employee will receive an extra day off with pay or may be paid in
lieu of the holiday.

 

C.                                     Pay for the above-mentioned holidays
shall be on a one-pay basis only.  There shall be no pyramiding of overtime pay
for holidays.  Regular holiday pay shall be on the basis of eight (8) hours at
the employee’s personal base rate.

 

19

--------------------------------------------------------------------------------


 

Article XII

 

Seniority

 

Section 1.

 

The Company hereby recognizes the principle of seniority, and all seniority
provisions shall operate on a departmental basis in accordance with the
procedures hereinafter listed in this Article.  Seniority shall accumulate from
the original date of employment for every employee covered in this Agreement and
said seniority rights shall cease upon the occurrence of any of the following
acts or conditions.

 

(1)                                  A voluntary resignation or quit.

(2)                                  A discharge for cause.

(3)                                  A layoff of more than 30 months or a leave
of absence of more than one (1) year’s duration, however, in the case of a
medical leave such leave may be extended by mutual agreement.

(4)                                  Failure to report for work within five (5)
working days from the date of recall from lay-off or leave of absence.

(5)                                  Three working days of no call, no show.

(6)                                  When an employee with less than one (1)
year’s service is laid off, such employee shall have recall rights not to exceed
one (1) year.

(7)                                  The Company will inform the Union President
and the employee three days prior to the event of a layoff and/or recall to and
from the street.  An employee who is initially bumped will also be notified
three (3) days in advance.

 

All employees with less than ninety (90) days of continuous service shall be
considered probationary employees, provided the probationary period can be
extended an additional 30 days by mutual agreement of the Company and the
Union.  After completion of the probationary period, the employee’s record of
continuous service will date back to the original date of his employment.

 

20

--------------------------------------------------------------------------------


 

Section 2.

 

A.                                   Seniority shall at all times be recognized
for the purposes of upgrading and layoff and recall provided the employee
possesses the necessary skill and ability to perform the job in question.

 

B.                                     The lead position committee for the
specific department will review all bidders for leader positions.  Bidders will
be selected by the lead position committee based on their skill, knowledge, and
abilities.  If all bidders are equally qualified, then seniority shall prevail. 
These criteria will apply to any newly created lead positions.  The lead
position committee will be made up of two (2) union representatives and two (2)
management representatives.  The shop committee will determine the (2) union
representatives.  The person selected for the lead position shall be by majority
vote of the committee.

 

Section 3.                       Job Openings and Upgrading Procedure

 

When the Company declares a job open there shall be shift preferences right,
which will operate within the department and classification, involved before the
open job is posted.

(1)                                  If no employee in the plant has recall
rights to the open job, it will be posted plant wide so that any employee
previously qualified on the job may bid before an employee laid off from the
Company who has rights to that job is recalled.  If no person on layoff fills
the open job, it will be posted plant wide so that any employee will have the
chance to bid before hiring from outside.  This is not applicable to grades 10,
11, and 12.

 

(2)                                  In the event a junior worker in a
department is transferred to another shift and the transfer exceeds forty-five
(45) days, a bid for a shift preference must be posted when the vacancy is
filled.  If the transfer does not exceed forty-five (45) days, the employee that
was transferred will have to return to the shift.

 

When a job is posted for bid, it shall remain on the bulletin board for a period
of four (4) working days including Saturdays and Sundays if a four shift
operation is instituted.  Employees will also have the right to designate in
advance with the Company personnel office, their desire to upgrade to specific
jobs.

 

A.                                   Any successful applicant for a job who
moves into a new department shall take all his seniority into that department
upon demonstrating sufficient skill and ability to perform the job equal to the
department average, not to exceed a period of ninety (90) continuous days of
work within the new department.  In the event of work force reduction,
probationary employees will be considered as without rights and will be laid off
prior to other employees in the department.  With respect to those employees who
have less than ninety (90) days in a department and are not probationary
employees, Company seniority will determine which employee will be affected in
case of layoff.

 

21

--------------------------------------------------------------------------------


 

B.                                     Any employee who fails to meet job
requirements on any job where he/she is a successful bidder shall be returned to
his/her former job, department, and shift.

 

C.                                     After any upgrading or award of a bid, an
employee will be restricted from bidding again for another job for a period of
nine (9) months.  The restriction will be waived in the event that an opening
occurs in maintenance or in the tool room for L.G. six and above.  If after
bidding on a posted job an employee is disqualified by the Company, he/she may
bid on another posted job at any time, provided all means for filling that job
have been exhausted in conformance with Article XII of the Agreement.  After an
employee has bid on a job he/she may disqualify him/herself on that job at any
time prior to the passage of twenty (20) consecutive working days or the Company
may disqualify him/her in a ninety (90) day period.

 

After an employee has been disqualified from a job by the Company, he may bid on
that job again after a one-year period; however, if he is again disqualified
from the job he/she will not be permitted to bid on it in the future.  This
restriction may be removed if employee has successfully demonstrated improved
skills.

 

D.                                    Downward moves will only be permitted once
a suitable replacement has been found, for up to a maximum of one hundred twenty
(120) days.

 

E.                                      Consistent with the terms of this
contract, an employee will have the right to move laterally on an open job.

 

F.                                      The following will prevail for employees
who are successful bidders on open jobs but circumstances prevent them from
moving:

 

1.                                       If after two (2) weeks from date of
bidding the employee is still within department, he/she will receive make up pay
equal to his present step in the Labor Grade in which he was the successful
bidder.  Seniority will commence in the new department at this time.

Note:  Incentive earnings for assembly will not be calculated on the make up
pay; overtime will not be paid on make up pay, but will be paid on hours worked
at straight time.

2.                                       Successful bidders shall not be
detained for any time in excess of six (6) weeks from their bidding date unless
approved by the employee.

3.                                       At the time of the actual transfer the
employee will automatically be placed at a rate on the progression rate scale
per company policy.  Ninety (90) day Company qualification will begin upon
actual transfer to position.

 

G.                                     If an opening occurs within 120 days of
the award of the bid, the next eligible bidder will fill the position.  If there
are no eligible bidders, the job will be reposted before the Company may hire
from the outside.

 

22

--------------------------------------------------------------------------------


 


SECTION 4.                       LAY OFF AND RECALL

 

When an employee is laid off from his/her department and job classification he
shall have the option of retrograding in compliance with (B) below or he/she may
displace the least senior employee in his labor grade in his unit.  If his
seniority precludes the displacement of any employee in his labor grade, he may
bump the least senior employee on a lower base rate job within the unit.

 

A.                                   When a move has been effectuated under the
seniority provisions of the contract, the affected employee will be allowed to
exercise a shift preference so long as it is consistent with his seniority.

 

B.                                     In the event of a lay-off, the affected
employee will be given the opportunity, seniority permitting, to retrograde into
any job previously qualified on while in the employee of the Company. 
Retrograde may mean upward, downward or lateral movement.

 

C.                                     After an employee has exhausted all
seniority moves under the provisions of the contract he will be given the
opportunity to bump a less senior employee in labor grade 6 and below, provided
he can perform that job proficiently within a three (3) week period.

 

D.                                    After an employee has exhausted all
seniority moves under the provisions of the contract, he will be recalled to any
job by seniority in Labor Grade 9 or below provided he hasn’t waived his rights
to that job and he will be given up to three weeks to demonstrate proficiency on
the job.  This section is not applicable to maintenance and tool room jobs.

 

23

--------------------------------------------------------------------------------


 

E.                                      When an employee is laid off, he/she
will be asked whether he/she will accept recall to any job or just his/her own. 
If the employee waives recall to other jobs, he will be recalled only to his own
job.  If the employee accepts recall to jobs other than his own, he may not
refuse those jobs when offered.  An employee, on layoff, may revise his/her
status concerning the job or jobs to which he/she’ll return by notifying the
Company in writing.  Such notification may be made no more than twice a year
during any given layoff.  Recall rights are for 30 months.

 

F.                                      If an employee is recalled by the
Company and subsequently disqualifies himself or is disqualified by the Company,
his subsequent placement will be in accordance with Section 4, A, B, C, and D in
the event of work force reduction, probationary employees will be considered as
without seniority rights and will be laid off prior to any other employees in
the department.

 

G.                                     When an employee is laid off from his/her
job and replaces an employee with less seniority in another job, said employee
will have the option of going back to his/her original job or stay on present
job after 90 days.

 

 

H.                                    When an employee with less than one (1)
year’s service is laid off, such employee shall have recall rights not to exceed
(1) year.

 


SECTION 5.

This Article does not limit or guarantee the number of hours to be worked by any
department or any employee.  In the event of a curtailed workweek the days
worked shall be consecutive beginning on Monday except for off-standard work
schedules.  If curtailment is necessary beyond four (4) weeks, the Union may
discuss alternatives with the Company.

 


SECTION 6.

Bulletin Boards shall be provided for all seniority lists and other Union
purposes as well.  It is understood that the Union officers shall submit any
document to be posted on the bulletin boards to the appropriate representative
of management for his approval prior to posting.

 


SECTION 7.

It is understood that the following Union officers shall have top seniority
during their respective terms of office:

 

1.

 

President

2.

 

Vice President

3.

 

Financial Secretary

4.

 

Recording Secretary

5.

 

Bargaining Committee Members

 

This seniority shall be for the purpose of layoff and recall only.  The four top
Union officers shall be assigned to the first shift.

 

24

--------------------------------------------------------------------------------


 

Section 8.

 

The committeeman on each shift shall hold top seniority on his respective shift
for the purpose of layoff and recall only.  This seniority shall not take
precedence over the officers as listed in Section 7.  This provision protects
Union officers from the vagaries of bumping/layoff during the terms of office. 
Therefore they are to remain on the shift to which they are assigned until the
abolition of that shift or upon voluntary removal to another shift.  On the
other hand, this provision in no way permits a Union officer to use his
privileges for purposes of vacation or promotion preference, etc.  To allow the
bumping of Union committeemen or officers without respect to shift retention, it
is technically possible to have them all confined to one shift while the other
shifts have no representation.  This was never the intention, since such an
eventuality would leave Company-Union contracts in an unworkable state.

 

Section 9.

 

It is understood that any employee promoted from the bargaining unit will have
60 days to return with his accumulated seniority except for 30 days.  If the
employee does not return to the bargaining unit in that time, he will lose all
his seniority and may return thereafter only as a new employee.  Any return to
the bargaining unit must be to a posted job.  If there is not posted job, the
affected employee may bump the least senior employee whose job he can perform. 
The job in question must be labor grade 7 and below.

 

Section 10.

 

Employees applying for jobs in Labor Grade 8 and above shall be required to pass
a job test in connection with job openings in such labor grades.  The following
procedure will apply:

 

A.                                   The Company will reimburse 100% of tuition
for any required courses providing completion of course with a grade “C” or at
least a 72%.

 

B.                                     Testing will be administered and
evaluated by an independent agency.

 

C.                                     Openings will be filled from within on a
seniority basis providing applicants pass the test with a grade “C” or at least
a 72%.  If no one qualifies, the Company may seek outside applicants.  A joint
Union-Company trades committee will be established to oversee the program.

 

D.                                    It is the policy of the Company to
encourage its employees to prepare themselves voluntarily for increased
responsibility by studying accredited semi-technical, and professional subjects
related to the Company’s business.  To aid the employee, the Company has
instituted a Tuition Refund Plan by which 75% of the tuition paid by each
employee will be refunded on approved and satisfactorily completed subjects.

 

E.                                      If an opening occurs in the Tool room
and it cannot be filled with a qualified employee either in or out of the plant,
the Company may establish a training program to fill the job.

 

25

--------------------------------------------------------------------------------


 

Section 11.

 

Shift preference may be exercised twice per year, and an employee must stay on
the shift for six months after exercising this right.  It is the obligation of
the employee to notify the Company two weeks in advance if he wishes a shift
preference, and transfers will occur only on a Monday, unless otherwise agreed
to.  In exercising the shift preference, the employee will bump the last senior
employee in the same job on the shift he desires to transfer to provided his
seniority is greater.  The displaced employee will then bump the least senior
employee in the same job on the next shift of priority, provided his seniority
is greater.

 

26

--------------------------------------------------------------------------------


 

Article XIII

 

Settlement of Differences


SECTION 1.

 

A grievance shall be defined as any dispute which arises between the Company and
the Union over the compliance with or application of this Agreement as it
pertains to any bargaining unit employee, and all such differences shall be
settled in the following manner.

 

Step I.                                      The employee shall first attempt to
resolve any grievance dispute with his/her immediate supervisor.  The employee
may request to have his/her committee-person present when he/she talks with the
supervisor.  If the dispute is not settled in accordance with an oral discussion
between the supervisor, the employee and/or the committeeman, then the dispute
must be reduced to written grievance and submitted to the Supervisor or his/her
designee within five (5) working days from the date of the initial discussion
with the supervisor.  The supervisor will provide written response within (5)
working days upon receipt of the written grievance.  If the dispute still
remains unsettled, it will be submitted to Step II.

 

Step II.                                  Within five (5) working days from the
date of receipt of a written grievance by the Human Resources Manager, it shall
be heard by the Step II committee.  The Step II Committee shall consist of two
representatives of management and two representatives of the local Union and the
Grievant.  If the parties cannot conduct a Step II hearing within five (5)
working days from the date of receipt ofthe written grievance, the parties, by
mutual agreement, may extend the time limit.  If the grievance in Step II is not
heard within the five (5) working days time limit or the extended time agreed
upon by the parties, it will be placed immediately on the Third Step Agenda. If
the dispute still remains unsettled after the Step II hearing, it will be placed
on a Third Step Agenda within five (5) working days following the hearing in
Step II.

 

27

--------------------------------------------------------------------------------


 

Step III.                              The Union must schedule the Step III
meeting within five (5) working days.  If the grievance in Step III is not
scheduled within the five (5) working day limit or extended by mutual agreement
it will be dropped by the Union.  The Step III committee shall hear all cases
which have been unresolved in Step II. The Step III committee shall consist of
two representatives of management and the President, Vice President, Financial
Secretary and Recording Secretary of the local Union.  In addition, the General
Manger and a representative of the International Union may sit in on any third
step hearing.  The Company shall present its Step III response within five (5)
working days of the third step hearing. In the event that the dispute is not
resolved in the third step, the Union may file the said difference for
arbitration within ten (10) working days after the date of the third step
response. If the union does not request arbitration within the ten (10) working
day period, the grievance shall be dropped by the Union.  But the said ten (10)
working days may be waived by mutual agreement in writing between the Union and
the Company so as to further discuss the subject of the dispute under the
cooperative management clause of this Agreement.

 

The parties by mutual agreement may submit any grievance to non-binding
mediation before a mediator assigned by the Federal Mediation and Conciliation
Service without waving the right of the Company or the Union to submit the
grievance to binding arbitration in the event non-binding mediation does not
resolve the grievance.

 


SECTION 2.

If a grievance hereunder is referred to arbitration, the parties will use the
arbitration procedures of the Federal Mediation and Conciliation Service.  The
parties will alternate as to which party will strike its first name in an
arbitration panel.  If a grievance is submitted to arbitration, the decision of
the arbitrator shall be final and binding on both parties and any costs with
respect to said arbitration shall be borne equally between the parties.  The
cost of the court reporter and transcript shall borne by the requesting
party(ies).

 


SECTION 3.

No issue in dispute under this Labor Agreement shall be arbitrable unless the
said issue involves the meaning, application of, or compliance with a specific
provision of this Agreement or the intent thereof and unless the grievance has
been timely filed.  The arbitrator shall not add to, subtract from, or modify
any of the provisions of this Agreement, and shall not reverse management’s
decision in cases involving discipline or discharge except when, in the judgment
of the arbitrator, management has acted without just cause.  The arbitrator’s
award shall in no case be retroactive beyond 30 days prior to the filing of the
written grievance which constituted the issue in question.

 


SECTION 4.

All grievances must be filed within five (5) working days from the date of its
known occurrence.  In no case, however, shall the Company’s liability for
retroactive pay exceed a period of thirty (30) days prior to the date on which
the grievance is filed.  Grievances not so filed shall be deemed to have been
waived and shall not be raised thereafter.  Grievances resolved in either Step
I, II, or III above shall be considered satisfactorily settled, closed on the
record, and shall not be reopened.

 

28

--------------------------------------------------------------------------------


 


SECTION 5.

Grievances that shall arise between the Union and the Company concerning
employee discipline shall have priority over all other cases under this Article
XIII of the Labor Agreement.

 

29

--------------------------------------------------------------------------------


 


ARTICLE XIV

 

Wages and Rates of Pay


SECTION 1.

 

Wage rates for Tier I employees are listed in Appendix A.

Tier I rates apply to employees hired before August 10, 2002.

 

Wage rates for Tier II employees are listed in Appendix B.

Tier II rates apply to employees hired August 10, 2002 and after.

 


SECTION 2.

 

New employees without previous experience will be hired at the appropriate rate
as shown on the progression rate scales outlined in Appendix “B” of this
Agreement.

 

The first step of the four steps on the Progression Scale will not apply to
employees bidding to another labor grade.

 

The four-step Progression Scale will only apply to new employees hired after
July 22, 1978

 

Section 3.

Employees who have some experience will be placed at a rate on the progression
rate scale commensurate with their experience and ability to perform the job
between the minimum hiring rate for the labor grade up to and including the full
job rate if the employee is fully qualified.  In no case shall any employee
receive less than his present rate when he is accepted for training on another
job provided the move is lateral or up.

 

30

--------------------------------------------------------------------------------


 

Section 4.

Any employee on a progression rate shall be reviewed periodically and
appropriate adjustments shall be made on the basis of the review period until
the employee reaches the full rate of the job.  Employees in all labor grades
shall be reviewed a minimum of every thirty- (30) days and progressive
adjustments will be granted provided the employee demonstrates appropriate
progression in skill, ability and performance on the job.

 

Section 5.

Employees working on a scheduled second shift shall be paid a night shift
premium of $.25 per hour.  Employees working on a scheduled third shift shall be
paid a night shift premium of $0.27 per hour.  Employees assigned to one shift
shall not receive a premium applicable to another shift for any reason.

 

Section 6.

Any employee on transfer to another job shall be paid the rate of his/her job or
the rate of the job to which he/she is transferred, whichever is higher.  An
incentive employee will be paid five (5) labor grades higher than his/her base
rate in those cases where the job to which he/she is transferred causes a loss
of earnings.  Temporary transfers will not exceed ninety (90) days in a year
unless otherwise agreed to.  If a transfer exceeds ninety (90) days, the job
will be posted.  The Company may temporarily transfer an incentive employee to
another job based on skill and ability in cases of absence and vacation and to
expedite work.  If the transferred employee is the non-junior employee, the
employee will be paid average hourly earnings up to 120% of base rate.  If the
transfer exceeds 30 continuous days, then the employee will be paid average
his/her hourly earnings thereafter.  In addition, the Company may temporarily
transfer an employee to another department to train another employee, in which
case the transferred employee will be paid average earned rate from the last
full week worked.

 

Section 7.

Effective immediately, employees operating on machine-controlled incentive
standards who are training new operators will be paid three (3) labor grades
higher than their present classifications.      Training will be conducted in
accordance with the Company’s Training Plan.  Training time will be considered
as time spent with a new operator. When assembly operators train other employees
they will be paid the top step of labor grade 4.

 

31

--------------------------------------------------------------------------------


 


ARTICLE XV

 

Insurance, Benefits, Pensions and 401(k) Plan

 


SECTION 1.

Pension, 401(k) plan, health, and dental insurance benefits are set forth in
documents that are separate and apart from this contract booklet.


 


SECTION 2.

First tier employees (hired before 8/10/2002) coverage will pay $14.00 per week
in health insurance premium payments during the first year of this contract
(8/10/2002 – 6/30/2003); $14.00 per week during the second year of this contract
(7/1/2003 – 6/30/2004) plus 50% of any premium increase up to a maximum of
$10.00.

 

Second tier employees (hired after 8/10/2002) coverage will pay $20.00 per week
in health insurance premium payments during the first year of this contract
(8/10/2002 – 6/30/2003); $20.00 per week during the second year of this contract
(7/1/2003 – 6/30/2004) plus 50% of any premium increase up to a maximum of
$10.00.

 

First tier employees (hired on or before 8/10/2002) who elect dental coverage
will pay $2.00 per week in premium payments during the first year of this
contract (8/10/02002 – 6/30/2003); $2.25 per week during the second year of this
contract (7/1/2003 – 6/30/2004).

 

Second tier employees (hired on or before 8/10/2002) who elect dental coverage
will pay $5.00 per week in premium payments during the first year of this
contract (8/10/2002 – 6/30/2003); $6.00 per week during the second year of this
contract (7/1/2003 – 6/30/2004).

 


SECTION 3.

All Employees who are covered under their spouse’s medical insurance policy and
who opt out of coverage under the Company’s medical insurance policy will be
paid $100.00 monthly for single (spouse covered under separate policy provided
by spouse’s employer) and $200.00 monthly for family coverage.  Employees who
opt out of coverage under the Company’s policy must provide evidence of medical
insurance under another insurance policy.

 

Section 4.

With respect to pension service credits, all active employment time accrued
prior to the acquisition of the Bremen Bearing Company by RBC, Inc. shall be
counted as years of service for pension eligibility purposes.

 

Section 5.

The Company will pay the cost of Medicare supplemental insurance premiums, up to
$100.00 monthly for employees retiring during the term of this agreement.

 

32

--------------------------------------------------------------------------------


 

Section 6.

The pension payment for employees (hired before 8/10/2002) shall be $28.75 per
month per year of service for employees who retire after June 30, 2002.  The
payment shall increase another $.25 (from 28.75 to 29.00) per month per month
per year of service for employees who retire after June 30 2003.

 

Effective January 1, 2003, all second tier bargaining unit employees with six
full months of service shall be eligible to participate in the (401)k plan
provided by RBC Corporation (hereafter the “RBC 401k Plan”) subject to all the
terms and conditions of that plan.  The RBC 401k plan may be changed from time
to time, consistent with corporate-wide changes made to the RBC 401(k) plan,
without further consultation or bargaining with the Union, provided that the
Union is given notice of such changes at least four (4) weeks in advance of such
changes.  The employee may contribute 1% to 15% of his/her salary pretax. The
Company will make a 50% matching contribution of the pretax amount of the
employee’s contribution up to a maximum of 5%.  The employee’s contribution
shall be 100% vested immediately, and the Company’s contributions shall be
vested 100% after three (3) vesting years.


 


SECTION 7.

Weekly accident and health benefit will be $240 from Aug 10, 2002 to July 31,
2003; $250 from Aug. 1, 2003 to July 31, 2004.


 


SECTION 8.

The amount of group life and accidental death and dismemberment insurance for
active first tier employees (hired before 8/10/02) will be $10,000.  Second tier
life insurance will be $8,000.  Life and accidental death and dismemberment
insurance for active employees age 66 or over will be $6,500.  Life insurance is
continued upon retirement under the Pension Plan but is reduced to $1,800 upon
attainment of age 66, $1,600 upon attainment of age 67, and $1,500 upon
attainment of age 68 and thereafter.


 


SECTION 9.  PAYROLL DEDUCTIONS

The Company agrees to make weekly payroll deductions to up to three accounts. 
The Company assumes no obligation other than three deductions per employee, per
payroll period.


 


SECTION 10.  EYE EXAM

Approved safety glasses must be worn by all employees in the manufacturing
operation.  The Company will provide safety glasses as described below.

 

The Company will provide annual eye exams for the employees in jobs where
accurate vision is a requirement, such as Inspectors.  Eye exams will also be
provided where the employee is not covered under the Company provided or another
insurance policy.

 

The Company will schedule annual visual exams as follows:

•                  Full exams when an employee starts in Inspection and every
two years thereafter,

•                  Progressive exams the year between full exams

 

33

--------------------------------------------------------------------------------


 

The Company will pay for the following:

•                  One pair of approved safety glasses (frames and lenses),
every 24 months for employees requiring prescription glasses.

•                  Replacement lenses every 12 months if eye exam warrants the
corrected lenses.

 

Non-prescription safety glasses are issued to employees by the supervisor. 
Damaged glasses should be returned to the supervisor to receive a replacement.


 


SECTION 11.  MISCELLANEOUS

The Company will supply coveralls for use by the maintenance department.

 

34

--------------------------------------------------------------------------------


 


ARTICLE XVI

 

Jury Duty, Bereavement and Military Reserve Pay

 


SECTION 1.  JURY DUTY PAY.

Any employee who is called for Jury Duty service shall be excused from work for
the days on which he serves.  He shall receive for each such day of jury service
on which he otherwise would have worked, the difference between eight (8) hours
of pay at his/her assigned base rate and the payment he/she receives for jury
service.  The employee will present proof of service and the amount of pay
received therefore.


 


SECTION 2.  BEREAVEMENT PAY.

Employees will be paid by the Company for time lost due to death in the
immediate family.  Such pay to be no more than their assigned rate for a period
not in access of three (3) work days.  Immediate family includes mother, father
of employee, husband or wife, children, brother or sister, mother-in-law,
father-in-law, grandchildren, stepchildren, stepparents, grandparents,
son-in-law and daughter-in-law. The three days allowed must be taken.  In other
words, no pay can be taken in lieu of the time allowed off.  If a person decides
they only want one or two days off and wishes to work, this is his/her option. 
The days off must be consecutive and only at the time of the funeral.  The
employee cannot take one day at the time of the funeral and two days two months
later for the same bereavement.  In case the three days include Saturday and
Sunday, the employee will not lose two paid days, but will take two additional
days for Saturday and Sunday.  For example, the employee would take off Friday,
Monday and Tuesday with pay.  If the bereavement occurs during the employee’s
vacation, the three days allowed should be taken immediately after the
termination of the vacation time.  The vacation time does not count against the
three days allowed.  If a holiday falls on one of the three days allowed, an
extra day can be taken with pay.

 

Employees will be allowed one day off with no pay due to the death of a spouse’s
grandparents.


 


SECTION 3.  MILITARY RESERVE TRAINING PAY

An active employee who is required to attend Military Reserve Training
Encampment will receive the difference in pay between his assigned base rate and
payment received for his military service.  Payment hereunder shall be based on
proof of service and shall not exceed a period of eighty (80) hours.

 

35

--------------------------------------------------------------------------------


 


ARTICLE XVII

 

Safety and Health

 


SECTION 1.

The Company as prescribed under the Laws of the State of Indiana and the United
States shall provide heating, lighting, toilet, locker, and sanitary facilities
and all protective devices necessary to protect the health of employees.  The
Union will at all times cooperate with and assist the Company in maintaining and
improving safety and health conditions in the plant.


 


SECTION 2.

The Company will make every effort to avoid scheduling only one employee per
shift.


 


SECTION 3.

The Company has the right to conduct Drug & Alcohol testing for cause and
reasonable suspicion in accordance with the Company’s drug and alcohol policy,
attached as Appendix D.  Positive test results will result in disciplinary
action up to and including termination.

 

36

--------------------------------------------------------------------------------


 


ARTICLE XVIII

 

Plant Rules & Disciplinary Action

 


SECTION 1.

The Company shall have the right to issue rules and reasonable regulations from
time to time governing the conduct of employees in the workforce, and it is the
duty of each employee to familiarize himself/herself with such rules and
regulations and to comply herewith.  This does not constitute acceptance by the
Union of any specific rules not in compliance with the provisions of this
Agreement.

 

The union reserves the right to grieve the rule.


 


SECTION 2.

Disciplinary action will be conducted as follows:

 

Step 1.

 

Verbal warning

 

Step 3. Suspension 1-5 days

Step 2.

 

Written warning

 

Step 4. Termination

 

Steps may be skipped due to the seriousness of the event up to an including
immediate termination.  All steps will be documented and remain in employee’s
file.  However, actions will become inactive as follows (providing no other
disciplinary action is taken):

 

Step 1

 

6 months

 

Step 3

 

12 months

Step 2

 

12 months

 

Step 4

 

Will not be removed

 

Management has the right to administer disciplinary action in accordance with
company policy.

 

37

--------------------------------------------------------------------------------


 


ARTICLE XIX

 

Leave of Absence

 


SECTION 1.

A.                                   Employees who are to be absent for more
than five working days for personal illness or physical disability and who have
acquired one (1) year of service with the Company, will be granted a leave of
absence up to one (1) year.  Employees with sixty days seniority, but less than
once (1) year of service will be granted a leave of absence for the period equal
to their length of service.  Leaves of absence will only be granted upon written
request and when accompanied by a physicians statement justifying the reason. 
Such leaves will be granted without pay except seniority will accumulate for the
duration of the leave.

 

Requests for personal leaves of unusual reasons may be made through the Human
Resources Manager.  Such leaves, if granted, shall not be in excess of two
weeks.  Paid time available, such as vacation, may be used at the employee’s
request.

 

B.                                     Employees applying for a medical leave of
absence or returning from a leave of absence may be subject to a medical
examination and approval by a Company appointed physician.

 

C.                                     An employee with a physician’s statement
must renew medical certification every thirty–(30) days.

 

D.                                    Family Medical Leave Act

                                                Time off for medical leaves of
absences will run concurrently with Family Medical Leave (FML) if the employee
is eligible under the provisions of Family Medical Leave Act (FMLA).  The
Company will administer FML with a 12-month rolling period.  Paid time
available, such as vacation, may be used at the employee’s request. Required
documentation must be completed as required by the Act.


 


SECTION 2.

Any employee who is elected or appointed to a position with the International
Union (UAW) will be granted a leave of absence for the duration of his
assignment upon written request by the International Union.  Seniority will
accumulate during such leave but without pay or other benefits except for
pension purposes.


 


SECTION 3.

A.                                   Failure to report to work within five days
after the expiration of a leave of absence or extension thereof shall constitute
a voluntary resignation

 

38

--------------------------------------------------------------------------------


 

B.                                     Employees returning to work after a leave
of absence will be placed on the same job held at the beginning of the leave
based on their seniority and provided they are able to perform the full job
requirements.


 


SECTION 4.

A.                                   Any employee who has been granted a leave
of absence and who while on leave of absence, seeks or accepts other employment
or who engages in any business or occupation shall be considered as having
voluntarily quit.  Exceptions to this Section may be made by mutual agreement.


 


SECTION 5.  OTHER LEAVE OF ABSENCES

Other leave of absences include illness or injury of a family member that may be
eligible under FMLA, military duty, jury duty, bereavement, and personal leave. 
Proper documentation and approval is needed as required by the Company.  Paid
time available, such as vacation, may be used at the employee’s request.


 


SECTION 6.  PAYMENT OF INSURANCE PREMIUMS DURING LEAVE OF ABSENCES

Employees will be required to pay their share of insurance premiums, and may
elect to pay them in two different ways.

1.                                       Employee may elect to pay by the 25th
of the month while they are out on leave of absence; or

2.                                       Employee may designate payment upon
return to work on a basis of 1.5 times regular weekly premium until the premiums
are recouped.

 

39

--------------------------------------------------------------------------------


 


ARTICLE XX

 

Amendments and Modifications


 


SECTION 1.

Neither party shall be obligated to negotiate further on any matter during such
term.  This Agreement may, however, be modified by mutual agreement of the
parties, provided that all such modifications are in writing and properly
executed.  This Agreement supersedes and voids all prior agreements, if any,
written or oral, or established by custom, practice, or precedent.  In the event
of the provisions of this Agreement shall become invalid or unenforceable by
reason of any federal or state law or executive order now existing or hereafter
enacted, such invalidity or unenforceability shall not have any effect on the
remaining provisions of this Agreement.


 


SECTION 2.

No amendments or modifications of this Agreement shall be valid except when
committed to writing and signed by the authorized representatives of both
parties.  The authorized representatives of the Union shall include the duly
authorized representatives of the International Union and the duly authorized
representatives of the Local Union No. 1368.

 

40

--------------------------------------------------------------------------------


 


ARTICLE XXI

 

Termination and Notice


 


SECTION 1.

This agreement between the parties shall remain in force for the period
commencing on August 10, 2002 and ending 12:00 midnight on August 9, 2004.  It
shall automatically renew itself from year to year thereafter unless written
notices of the desire to terminate or amend any portion of any of the terms
hereof is given by either party to the other, at least sixty (60) days prior to
August 9, 2004, or in the event this Agreement is renewed such notice shall then
be given at least sixty (60) days prior to any subsequent annual expiration
date.

 

If notice of the desire to terminate or amend shall be given, as provided in the
preceding paragraph, negotiations for the new or amended Agreement shall being
not later than ten (10) days subsequent to such notice, and shall continue until
agreement has been reached; and during such negotiations this Agreement shall
remain in full force and effective provided, however, that if negotiations
continue beyond the terminal date of this Agreement, either party then terminate
this Agreement upon ten (10) days written notice to the other party.

 

41

--------------------------------------------------------------------------------


 

Appendix “A”

 

Rates of Pay Effective

 

 

 

 

 

 

 

8/10/2002

 

Employees Hired Before August 10, 2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Labor
Position

 

Training
Level 1

 

Training
Level 2

 

Training
Level 3

 

Training
Level 4

 

 

 

 

 

 

 

 

 

 

 

Assembly LG 1

 

 

 

 

 

12.82

 

12.97

 

Inspection LG 2

 

 

 

12.85

 

12.95

 

13.10

 

Shift Helper/Sorter  LG 3

 

12.96

 

13.06

 

13.16

 

13.31

 

Shipping/Receiving  LG 4

 

13.07

 

13.17

 

13.27

 

13.42

 

Assembly Leader  LG 6

 

13.32

 

13.42

 

13.52

 

13.67

 

Quality Assurance  LG 6

 

13.32

 

13.42

 

13.52

 

13.67

 

Production Attendant  LG6

 

13.32

 

13.42

 

13.52

 

13.67

 

Quality Assurance Lead  LG 8

 

17.42

 

17.55

 

17.68

 

17.87

 

Shipping Lead  LG 8

 

17.42

 

17.55

 

17.68

 

17.87

 

Cell Operator  LG 8

 

17.42

 

17.55

 

17.68

 

17.87

 

Storeroom Lead  LG 9

 

17.51

 

17.64

 

17.77

 

17.97

 

Maintenance Apprentice  LG 10

 

17.63

 

17.76

 

17.89

 

18.08

 

Maintenance  LG 10

 

17.63

 

17.76

 

17.89

 

18.08

 

Tool Room  LG 12

 

17.84

 

17.97

 

18.10

 

18.29

 

Skilled Trades Master Mechanic

 

 

 

 

 

 

 

20.65

 

Team Leader

 

20.53

 

20.68

 

20.83

 

21.05

 

 

 

Appendix “A”

 

Rates of Pay Effective

 

 

 

 

 

 

 

8/10/2003

 

Employees Hired Before August 10, 2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Labor
Position

 

Training
Level 1

 

Training
Level 2

 

Training
Level 3

 

Training
Level 4

 

 

 

 

 

 

 

 

 

 

 

Assembly LG 1

 

 

 

 

 

13.17

 

13.32

 

Inspection  LG 2

 

 

 

13.20

 

13.30

 

13.45

 

Shift Helper/Sorter  LG 3

 

13.31

 

13.41

 

13.51

 

13.66

 

Shipping/Receiving  LG 4

 

13.42

 

13.52

 

13.62

 

13.77

 

Assembly Leader  LG 6

 

13.67

 

13.77

 

13.87

 

14.02

 

Quality Assurance  LG 6

 

13.67

 

13.77

 

13.87

 

14.02

 

Production Attendant  LG 6

 

13.67

 

13.77

 

13.87

 

14.02

 

Quality Assurance Lead  LG 8

 

17.77

 

17.90

 

18.03

 

18.22

 

Shipping Lead  LG 8

 

17.77

 

17.90

 

18.03

 

18.22

 

Cell Operator  LG 8

 

17.77

 

17.90

 

18.03

 

18.22

 

Storeroom Lead  LG 9

 

17.86

 

17.99

 

18.12

 

18.32

 

Maintenance Apprentice  LG 10

 

17.98

 

18.11

 

18.24

 

18.43

 

Maintenance  LG 10

 

17.98

 

18.11

 

18.24

 

18.43

 

Tool Room  LG 12

 

18.19

 

18.32

 

18.45

 

18.64

 

Skilled Trades Master Mechanic

 

 

 

 

 

 

 

21.00

 

Team Leader

 

20.88

 

21.03

 

21.18

 

21.40

 

 

42

--------------------------------------------------------------------------------


 

Appendix “B”

 

Rates of Pay Effective

 

 

 

 

 

 

 

8/10/2002

 

Employees Hired After August 10, 2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Labor
Position

 

Training
Level 1

 

Training
Level 2

 

Training
Level 3

 

Training
Level 4

 

 

 

 

 

 

 

 

 

 

 

Assembly LG 1

 

 

 

 

 

9.82

 

9.97

 

Inspection LG 2

 

 

 

9.85

 

9.95

 

10.10

 

Shift Helper/Sorter  LG 3

 

9.96

 

10.06

 

10.16

 

10.31

 

Shipping/Receiving  LG 4

 

10.07

 

10.17

 

10.27

 

10.42

 

Assembly Leader  LG 6

 

10.32

 

10.42

 

10.52

 

10.67

 

Quality Assurance  LG 6

 

10.32

 

10.42

 

10.52

 

10.67

 

Production Attendant  LG 6

 

10.32

 

10.42

 

10.52

 

10.67

 

Quality Assurance Lead  LG 8

 

13.52

 

13.65

 

13.78

 

13.97

 

Shipping Lead  LG 8

 

13.52

 

13.65

 

13.78

 

13.97

 

Cell Operator  LG 8

 

13.52

 

13.65

 

13.78

 

13.97

 

Storeroom Lead  LG 9

 

13.61

 

13.74

 

13.87

 

14.07

 

Maintenance Apprentice  LG 10

 

13.73

 

13.86

 

13.99

 

14.18

 

Maintenance  LG 10

 

13.73

 

13.86

 

13.99

 

14.18

 

Tool Room  LG 12

 

13.94

 

14.07

 

14.20

 

14.39

 

Skilled Trades Master Mechanic

 

 

 

 

 

 

 

17.65

 

Team Leader

 

 

 

 

 

 

 

 

 

 

 

Appendix “B”

 

Rates of Pay Effective

 

 

 

 

 

 

 

8/10/2003

 

Employees Hired After August 10, 2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Labor
Position

 

Training
Level 1

 

Training
Level 2

 

Training
Level 3

 

Training
Level 4

 

 

 

 

 

 

 

 

 

 

 

Assembly LG 1

 

 

 

 

 

10.17

 

10.32

 

Inspection  LG 2

 

 

 

10.20

 

10.30

 

10.45

 

Shift Helper/Sorter  LG 3

 

10.31

 

10.41

 

10.51

 

10.66

 

Shipping/Receiving  LG 4

 

10.42

 

10.52

 

10.62

 

10.77

 

Assembly Leader  LG 6

 

10.67

 

10.77

 

10.87

 

11.02

 

Quality Assurance  LG 6

 

10.67

 

10.77

 

10.87

 

11.02

 

Production Attendant  LG 6

 

10.67

 

10.77

 

10.87

 

11.02

 

Quality Assurance Lead  LG 8

 

13.87

 

14.00

 

14.13

 

14.32

 

Shipping Lead  LG 8

 

13.87

 

14.00

 

14.13

 

14.32

 

Cell Operator  LG 8

 

13.87

 

14.00

 

14.13

 

14.32

 

Storeroom Lead  LG 9

 

13.96

 

14.09

 

14.22

 

14.42

 

Maintenance Apprentice  LG 10

 

14.08

 

14.21

 

14.34

 

14.53

 

Maintenance  LG 10

 

14.08

 

14.21

 

14.34

 

14.53

 

Tool Room  LG 12

 

14.29

 

14.42

 

14.55

 

14.74

 

Skilled Trades Master Mechanic

 

 

 

 

 

 

 

 

 

Team Leader

 

 

 

 

 

 

 

 

 

 

43

--------------------------------------------------------------------------------


 

APPENDIX “D”

 

STATEMENT OF COOPERATION

 

ALCOHOL AND DRUG ABUSE

 

Both the Company and Union express their collective determination to deal
effectively and constructively with the problem of alcohol and drug abuse among
the Bargaining Unit employees.  The Company and Union recognize that excessive
use of alcohol or drugs by employees impairs their ability to function in an
effective and safe manner and contributes to increased absenteeism, tardiness,
and potential safety problems.  Further, that use of either on the premises or
reporting to work in an intoxicated state is in violation of the plant work and
safety rules.  Both the Company and Union agree that a joint effort by both
parties will be extended to help Bargaining Unit employees afflicted and develop
a system for early identification and detection.  Thereafter, arrangements will
be made to refer afflicted employees for proper treatment and appropriate
follow-ups.

 

Both the Company and Union agree that neither the Management nor Union officials
are always able to provide the level of motivation required by an employee
affiliated by either alcohol or drug dependency.

 

As a result, both parties recognize that mutual cooperation is necessary to
encourage each afflicted employee to recognize his or her problem and seek
professional treatment.  And further to adopt the personal conviction to respond
to treatment and to maintain a resolve to avoid future alcohol and drug abuse
after completing a recognized program of treatment.

 

Both the Company and Union agree to implement the program stated above with the
Alcohol and Drug Abuse Committee, and will work cooperatively outside of the
grievance procedure of the contract on these problems.  The responsibilities of
this Committee will be as follows.

 

1.                                       To assure any afflicted employee that
discussions that take place will be held in the strictest of confidence.

 

2.                                       To communicate to all employees that
they may consult on a confidential basis with plant medical personnel, or an
outside qualified facility or agency, concerning their problem without fear or
disciplinary action being based on such a discussion or program of treatment
being initiated.

 

3.                                       To attend such meetings and seminars to
evaluate and determine the appropriateness of programs or treatment offered by
various community agencies, as well as establish programs for educational and
informational use by both Union members and Management at a plant level.

 

44

--------------------------------------------------------------------------------


 

Both the Company and Union agree that nothing contained herein is to be
construed or constitute any waiver of the Management’s right to maintain or
invoke discipline in such cases of misconduct which may result from, or be
associated with, the use of alcohol or drugs at Union reserves the right to
exercise its rights to process any grievances concerning such matters as may be
permitted in accordance with the contract.

 

During the following initiation of a program of treatment, an afflicted employee
shall not receive nor expect any special privileges or exemptions from all of
the conditions required of employees of the Company.

 

Both the Company and Union will encourage employees with either of the problems
described above to voluntarily participate without the necessity of disciplinary
action being taken.

 

When a leave of absence is necessary so that an afflicted employee may undergo
treatment for either alcoholism or drug dependency from a recognized program,
provided the employee has voluntarily submitted for such treatment, they will be
granted such a leave of absence and will be eligible to receive the benefits
provided in accordance with the contract during said leave.  An employee may be
granted only one such leave under these provisions, except that an additional
leave may be granted only with prior approval of the Alcohol and Drug Abuse
Committee.

 

The Alcohol and Drug Abuse Committee shall consist of two (2) members from the
Management and two (2) members appointed by the Union and, should the
performance of their duties require that time be spent during regularly
scheduled working hours, the Union Committee Member will be paid his/her regular
rate of pay up to a maximum of four (4) hours per month.  Any time spent at
furthering the objectives of this program or attending seminars offered by
various community agencies with respect to alcoholism or drug abuse outside the
Committee Member’s regularly scheduled working hours shall not be compensated.

 

Prior to attending any outside community or professional programs which will
necessitate the absence of the Union committee member during his/her regularly
scheduled hours, permission to do so must be obtained from the Human Resources
Manager.

 

45

--------------------------------------------------------------------------------


 

8/10/02

Alcohol & Drug Policy

 

POLICY STATEMENT

It is the policy of our Company to create a drug-free, alcohol-free workplace in
accordance with the statement of cooperation for Alcohol and Drug Abuse.  The
use of controlled substances and/or alcohol in the workplace or working under
the influences of alcohol or controlled substances is inconsistent with the
behavior expected of employees, subjects all employees and visitors to our
facilities to unacceptable safety risks, and undermines the Company’s ability to
operate effectively and efficiently.  The manufacture, distribution, possession,
sale, or use of a controlled substance or alcohol in the workplace or while
engaged in company business off our premises is strictly prohibited and will
lead to disciplinary action up to and including termination.  Use of drugs or
alcohol is also prohibited during nonworking time to the extend that it impairs
an employee’s ability to perform on the job.

 

PROCEDURE

1.                                       Employees will be required to submit to
a drug/alcohol test under the following circumstances:

 

A.                                   Post Accident Testing:  An employee shall
be tested for the use of controlled substances, as soon as possible, after a
reportable accident occurring while on Bremen Bearings, Inc. time or business or
on any work site.  A “reportable accident” means an accident resulting in
property damage or resulting in any person, as a result of the accident,
receiving medical treatment away from the scene of the accident.

 

B.                                     Whenever there is a reasonable cause to
believe that an employee’s ability to perform his/her job is impaired due to the
use of drugs/alcohol, as indicated hereafter.

 

2.                                       Any employee whose drug/alcohol test
result is positive will be subject to three day suspension pending
investigation.

 

3.                                       Refusing to take a drug/alcohol test or
any behavior intended to interfere with the valid results of that test will be
considered as a positive test and a violation of this drug/alcohol policy
warranting disciplinary action up to and including discharge.

 

4.                                       After notification of a positive test,
the employee will have 24 hours to decide if he/she elects to have the same
sample re-tested by a different laboratory at his/her own expense.

 

5.                                       Employees taking medication must report
such use to their immediate supervisor if the medication is likely to interfere
with the employee’s ability to function safely on that job.  The employee may be
removed from his/her job or reassigned to another job until return to that
position is deemed appropriate.  The unauthorized use of prescription drugs that
were prescribed for another person will be considered a violation of this drug
policy.

 

46

--------------------------------------------------------------------------------


 

REASONABLE CAUSE TESTING

 

The Company shall have reasonable cause for drug/alcohol testing if an employee
is having work performance problems or displaying behavior described below (not
all inclusive):

 

•                  Abnormally dilated or constricted pupils

•                  Glazed stare - redness of eyes

•                  Flushed face

•                  Changing or slurring of speech

•                  Constant sniffing

•                  Needle marks (Not applicable if a diabetic)

•                  Change in behavior

•                  Forgetfulness or poor concentration

•                  Constant fatigue or hyperactivity

•                  Smell of alcohol

•                  Difficulty walking

•                  Slowed reactions

 

Except for smell of alcohol and needle marks, an employee must show two or more
indications to establish probably cause.

 

If a supervisor observes an employee engaging in such behavior affecting an
employee’s job performance, the supervisor will advise the Human Resources
Manager or designee and a union representative of the behavior.  The Human
Resources representative and the union representative will talk with and observe
the employee to determine if the employee is likely to be under the influence of
alcohol and/or drugs.

 

If the human resources representation and the union representation determine
that it is likely the employee is under the influence of alcohol or drugs, the
employee will be required to submit to a breath-alcohol test and/or urine drug
test.  If the employee tests positive or refuses to be tested, he/she will be
subject to discipline, up to and including, discharge.  If the human resources
representative concludes that it is likely the employee is under the influence
of alcohol and drugs and the union representation disagrees, the employee will
be given an opportunity to voluntarily submit to testing to exonerate
him/herself.  If the employee declines, the Company may take such disciplinary
action it deems appropriate up to and including discharge, subject to the
employee’s right to grieve the disciplinary action.

 

If an employee requests assistance prior to any demand that the employee submit
to post accident or probable cause drug/alcohol testing, the Human Resources
Manager or Administrator will arrange for assessment by an appropriate substance
abuse professional (SAP).  If the SAP determines that treatment would be
appropriate, the employee will be offered an opportunity to participate in a
drug/alcohol rehabilitation program with or without a leave of absence as deemed
appropriate by the Alcohol and Drug Awareness Committee.

 

47

--------------------------------------------------------------------------------


 

DEFINITIONS

 

1.                                       Alcohol use means the consumption of
any beverage, mixture, or preparation, including any medication containing
alcohol which, when consumed, causes an alcohol concentration in excess of those
established by the State of Indiana for driving while intoxicated.

 

2.                                       Controlled Substance use means a
positive test at the established government standards as defined by HCFA/DOT 49
CFR Part 40 for any of the following substances.

 

•                  Marijuana

•                  Cocaine

•                  Opiates

•                  Amphetamines

•                  Phencyclidine (PCP)

 

48

--------------------------------------------------------------------------------


 

6/28/99

Disciplinary Action Policy

 

POLICY STATEMENT

It is the intent of management to promote safety, quality, productivity, and
good human relations by following an improvement plan to provide fair and equal
treatment to all employees and to promote understanding of acceptable conduct
and encourage corrective improvement in behavior where required.

 

PROCEDURE

This procedure is for disciplinary action related to work performance and
conduct-related problems.  Union employees have the right to union
representation at all levels of discipline.

 

The progressive discipline process for absenteeism is separate from this system
in accordance with the attendance policy.

 

The disciplinary action steps are initiated by the employee’s supervisor and/or
management representative and may be built on a combination of different types
of violations.

 

Step 1. Verbal

Counsel the employee and issue a verbal warning.  Attempt to determine and
resolve the cause of the problem.  At the same time, state specifically that the
employee is receiving a formal verbal warning.  Place a discipline document in
the employee’s file describing the incident and the discussion.  Verbal warnings
will be active for a six (6) month period before becoming inactive.

 

Step 2. Written

Hold a meeting with the employee, at which time you explain the nature of the
offense and warn the employee that any further misconduct could lead to a
suspension, or discharge.  Issue a written warning of the offense.  Written
warnings will be active for a twelve (12) month period before becoming inactive
in employee’s file.

 

Step 3. Suspension

Hold a meeting with the employee, at which time you explain the nature of the
offense and warn the employee that any repetition could lead to discharge. 
Issue a written document of the offense, including a reference to the prior
offense(s).  A one (1) to five (5) day suspension (without pay) may occur as
part of this step and will be active for a twelve (12) month period before
becoming inactive.

 

Step 4. Discharge

A further instance of misconduct within twelve (12) months of suspension may
result in discharge.

 

49

--------------------------------------------------------------------------------


 

IMMEDIATE SUSPENSION AND/OR DISCHARGE may take place at any time, without regard
to the preceding steps, if the employee commits an offense for which immediate
suspension and/or discharge is specified as a penalty or if, in the judgment of
Management, the employee’s continued presence would be contrary to the best
interests of the Company or any of its employees.  Immediate discharge may be
justified for these types of offenses:

 

•                  Theft of company property or that of other employees

•                  Insubordination or refusing to follow instructions

•                  Violation of the Company’s Substance Abuse Policy

•                  Deliberate destruction of company property

•                  Deliberate injury to another person

•                  Violating a confidence; unauthorized release of confidential
information

•                  Violation of the Company’s harassment policy

•                  Threatening another employee with physical harm

•                  Deliberately endangering another employee

•                  Any other violation of the plant rules which, in the judgment
of Management, seriously threaten the welfare of the Company or any employee

 

Distribution of documentation of disciplinary action steps to include:

Human Resources Manager- original to be placed in employee’s file

Employee

Union Office

 

50

--------------------------------------------------------------------------------


 

ATTENDANCE POLICY

 

BREMEN BEARINGS

8/10/02

 

Effective 8/10/02

 

It is the Company’s philosophy that employees should be responsible for their
attendance and absenteeism from work.  Effective August 10, 2002, an absenteeism
policy will become effective utilizing a point system that tracks both full and
partial day absences on a 12-month rolling calendar.

 

All absences will be documented; however, points will not be assessed for the
following:  Approved leave of absences (Medical, FMLA, Workers’ Compensation,
Bereavement, Military, Jury Duty, Personal Leaves, Union), Snow Emergency Days,
Disciplinary Suspensions, Holidays, Vacations, time when employee is sent home
by the Company due to no work, and if employee goes home because no work is
available in his/her department.

 

Points will be assessed as follows:

 

•

 

One point (1)

 

Each full day absent (more than 4 hours)

•

 

One/half point (1/2)

 

Partial day absent (less than 4 hours
(tardy in excess of 6 minutes. leave/return, leave early)

•

 

One/half point (1/2)

 

Failure to call in to supervisor or call in voice mail at least 60 minutes
before beginning of shift or notify supervisor previously with a written
notification (form)

•

 

8 points

 

3 consecutive days no call-no show

 

Each period of illness involving consecutive days will be assessed one (1)
point, provided proper medical documentation is presented upon return to work.

 

The following corrective action will be taken in any 12 consecutive month period
in which an employee has accumulated the following points for unexcused
absences:

 

2 points

 

—

 

Verbal warning

4 points

 

—

 

Written warning

6 points

 

—

 

3-day Suspension without pay

8 points

 

—

 

Termination

 

The Company will recognize and reward employees who have 6 months of perfect
attendance with a $100.00 payment.

 

51

--------------------------------------------------------------------------------


 

Training Plan

6/28/99

 

Training employees on jobs is the responsibility of the supervisor in the
department; however, the use of experienced operators as instructors is critical
to the success and effectiveness of the training process.  The Company will
utilize the following outline to ensure effective training.

 

1.                                       Supervisor assigns the trainee to an
operator who will review the following with the employee:

 

•                  Work instructions

•                  Personal protective equipment required

•                  Safety measures

•                  Quality and inspection requirements

•                  Forms and reports to be completed

•                  Equipment operation

•                  Product characteristics of good and bad quality

•                  Incentive criteria (if applicable)

•                  Other information and skills needed for success of training

 

2.                                       The supervisor and/or trainer will
review training status with trainee a minimum of once every week to identify
progression and areas that need special attention.

 

3.                                       Training criteria will be established
for each job through a coordinated effort of supervisors and operators.

 

4.                                       A time-line will be identified and
established to monitor normal training time.

 

A training committee will be established to establish training criteria and time
lines as well as training techniques and methods.  The committee will consist of
2 supervisors, 2 operators, and a member of the bargaining committee.

 

Human Resources and the Plant Manager will monitor the program to ensure
completeness and effectiveness.

 

52

--------------------------------------------------------------------------------


 

It is agreed that the foregoing language represents the terms and conditions of
a new labor agreement between the Bremen Bearings of RBC, USA, and Local 1368 of
the U.A.W.

 

For the Union

 

For the Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Agreed to this 10th day of August, 2002.

 

53

--------------------------------------------------------------------------------